Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Applicant’s amendment
Applicant’s amendment filed 10/20/2020 has been received and entered.  Claims 1 and 25 have been amended, and claims 4-17, 22-24, 27-30 have been cancelled.
Claims 1-3, 18-21, 25, 26 and 31 are pending.

Election/Restriction
Applicant’s election without traverse of the species of APOBEC with the signature of TpCpN to TpApN and a data source of whole genome sequencing in the reply filed on 7/20/2020 was acknowledged.  Upon reconsideration, it did not appear to be an undue burden to examine the class of enzymes and consequently the corresponding signatures, and the restriction between the signatures was withdrawn.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  However, to advance prosecution a switch in invention is being permitted since in part the claims still recited and require similar steps of assessing the read data that were previously examined.
With respect to the election of species, claim embodiments drawn to POLE and other sources of sequence data are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020. 
No new arguments nor comments are made in Applicant’s response regarding the restriction of record.
It is noted that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claims that provide a generic term and list the species are considered generic.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Claims 1-3, 18-21, 25, 26 and 31 are currently under examination.

Petition for PPH
The petition filed under 37CFR1.102a on 4/13/2020 was GRANTED (see paper mailed 4/20/2020).  
This is the first RCE filed, and did not require an extension of time.
Priority
This application filed 2/22/2019 is a national stage filing of PCT/US2017/048629 filed 8/25/2017, which claims benefit to US provisional application 62/379700 filed 8/25/2016.
Applicants have not commented on the summary of priority.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/2021, 3/19/2021 and 2/22/2021 are in compliance with the provisions of 37 CFR 1.97. 
It is noted that some of the listed references are opinions and that the relevant reference or materials (claims and specification pending for opinion) are not provided.  The documents have been considered to the extent of the information provided in the document without the additional references or pending claims discussed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 18-21, 25, 26 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Independent claim 1 has been amended and still is now directed to a method to treat cancer with immune therapy based on the status identified in omics data.  More specifically, the treatment is based on steps where a patients omics data is obtained and analyzed (previously the steps were performed for prediction for an outcome) based on three observations of omics data, and as amended the claims are directed to ‘identifying” (versus obtaining from a sample) within omics data an APOBEC signature, determine MSI status and quantifying expression of checkpoint inhibitor genes, and now require limitations previously in dependent claims that list specific APOBEC base changes one might expect to see, list several known genes generally associated with immune response and target therapies, and provide that the prediction is qualitative. Dependent claims have not been amended, and still set forth the nature of possible mutation, the source of the mutagen, the cell type and source of the omics data.
For step 1 of the 101 analysis, the claims as amended are found to be directed to a statutory category as a method which omics data and analysis is to be implemented and used as an assessment in the delivery of treatment of cancer.
For step 2A of the 101 analysis, the judicial exception of the claims as amended are the steps as they are directed to steps in the analysis of the omics data obtained, and comprise  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, it is noted that the claim recites the source and types of omics data being analyzed, but without any limitation or detail to the amount or complexity or the necessary requirement that any of the listed APOBEC signature, determine MSI status and quantifying expression of checkpoint inhibitor genes is present in the data.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended have a new final step of treating cancer with immune therapy.  In view of the claims and guidance of the specification, there is no specific immune therapy that is applied or required, and is viewed as an instruction based on a correlation of possible observations of the omics data relative to APOBES, MSI and check point inhibition genes.   The claim as a whole provides for instructions to analyze three forms of information within omics data, and based on the analysis provide a summary relative to what is observed as a prediction for therapy.  The claims recite what the signature comprises relative to a sequence change, genes whose expression is evaluated and providing microsatellite instability information, this judicial exception requires steps recited at high level of generality with respect to how or where these types of data are observed, and for the particulars of the method are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.


Based upon an analysis with respect to the claim as a whole, claims 1-3, 18-21, 25, 26 and 31 do not recite something significantly different than a judicial exception.   Claims 1-3, 18-21, 25, 26 and 31 are directed towards a method of receiving omics/sequence data and comparing the data to identify possible correlations within the data that may correlate with an outcome of immunotherapy without specifically defining the considerations and steps of calculating and comparing necessary for the breadth of the claims, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicant’s arguments
Applicant notes the amendments to the claims and that the method is not directed to a method of treatment not prognosis prediction as previously set forth. Providing an overview of the invention, Applicants provide an analysis of the amended claims under the 101 framework noting the fact pattern of Vanda.  Applicant’s arguments and amendments to the claims have been fully considered, but not found persuasive.
is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed. 
As noted in prosecution the concept of APOBEC signature, MSI status and expression of checkpoint inhibitor genes in cancer were all subjects of active research in cancer biology.  For example, Seplyarskiy et al. provide mechanisms and specifically that APOBEC-induced mutations in human cancers are strongly enriched on the lagging DNA strand during replication in cancer cells.  Cescon et al analysis of APOBEC3B expression in breast cancer demonstrates 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                            /Joseph Woitach/Primary Examiner, Art Unit 1631